DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered.
With regard to the rejections under 112, Applicant’s arguments are convincing.  The rejection is withdrawn in light of the cancellation of claims 4, 7, 24, and 26, and amendments to claims 3, and 27.
With regard to the double patenting rejection, Applicant’s response is acknowledged.  As noted in the prior Office action, double patenting rejections cannot be held in abeyance per MPEP 804 – 
A complete response to nonstatutory double patenting (NSDP) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 C.F.R 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.  Replies with an omission should be treated as provided in MPEP § 714.03. [Amendments Not Fully Responsive].

Applicant is reminded that this response is not fully responsive to the prior Office action.  However, in an effort to further prosecution, the amendments are considered as filed. As claims have been previously indicated allowable, Applicant is again advised to file a terminal disclaimer to prevent delay of issuance.  The examiner will not contact applicant for further discussion of this issue as this has been noted twice on the record.  If Applicant traverses the double patenting rejection, a proper response is required.
Regarding the rejection of claims 21-23 under 102, Applicant’s arguments are convincing. The rejection is withdrawn in light of the amendment to claim 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 8, 9, 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,589,082. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  Regarding claim 1 of the application, claim 1 of the patent disclose a pinch clamp comprising a first arm coupled to a second arm by hinges, wherein each of the first and second arms includes a clamping surface, and wherein one of the first or second arms includes at least one opening and the other of the first or second arms includes at least one corresponding retaining tab which inserts through the opening when the first arm is positioned overtop the second arm, the retaining tab interfacing with the opening to prevent the first arm from separating from the second arm (claim 1, lines 26-37), wherein the retaining tab includes a retaining ledge that prevents the first arm from separating from the second, and a clamping ledge that retains the clamp in the engaged position (claim 1, lines 39-47).  The difference between the application claims and the patent claims lies in the fact that the patent claims include more features and are therefore more specific.  It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  The dependent claims are similarly anticipated by the patent claims.
It is noted that this application is filed as a divisional of 15/286308, now US Pat. No. 10,589,082.  However, the currently presented claims are not files as a result of the restriction because the claims recite an identical invention to the originally filed claims in the parent application, and Applicant has elected the same invention in this application as was elected in the parent, namely the pinch clamp, not the method.  In order to prohibit a double patenting rejection, the line of demarcation between the independent and distinct invention that prompted the restriction requirement must be maintained.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nerbonne et al (US 7,686,279).
Regarding claim 28, Nerbonne discloses a pinch clamp comprising a first arm 3 coupled to a second arm 2 by a hinge 4 (fig. 2; col. 3, lines 35-36), wherein the first arm includes a first clamping surface 10 and the second arm includes a second clamping surface 9 (fig. 4), wherein the second arm comprises a clamping tab 37 and another clamping tab 36 on an opposite side of the second arm as the clamping tab (fig. 1), wherein the clamping tab includes a clamping ledge 27, wherein the other clamping tab comprises another clamping ledge 28 extending in an opposite direction as the clamping ledge (fig. 1; col. 3, lines 48-52), wherein the first arm comprises a third clamping surface 46 and a fourth clamping surface 47 (col. 5, lines 60-67; figs. 1, 3), wherein the clamping tab and the other clamping tab are configured to pivot inwardly to slide overtop the third and fourth clamping surface (fig. 2; col. 5, lines 60-68; col. 6, lines 4-8: tabs deflect inwardly and spring back to unbiased position).
Allowable Subject Matter
Claims 1, 3, 6, 8, 9, 11-14 are allowable over the prior art of record but for the double patenting rejection above.
Claims 21-23, 25, 27 are allowed.
Reasons for allowance can be found in the prior Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783